Citation Nr: 1501643	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral blindness, to include as secondary to traumatic brain injury with headaches, and as secondary to generalized anxiety with dementia secondary to traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945.  He was awarded the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the claim and remanded the matter to the RO for further development in December 2012, July 2013, and April 2014.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's claim of entitlement to service connection for blindness in both eyes.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim was most recently remanded in April 2014 for VA opinions as to the nature and etiology of the Veteran's bilateral blindness.  The Veteran's representative submitted a written brief in December 2014 asserting that the opinions received in response to the prior remand were not adequate.  The Board agrees.  Although the requested opinions were obtained, the Board finds that the opinions are inadequate inasmuch as they do not properly address the theory of secondary service connection, to include on the basis of aggravation.  

In an October 2014 addendum, the May 2014 examiner did not review any records other than the VA treatment records, and indicated that it is unlikely that dementia or anxiety aggravated the Veteran's vision.  In the rationale section, the examiner indicated that the Veteran's "poor vision and optic atrophy were very unlikely to be affected by dimentia [sic]/anxiety."  No further rationale was provided.  

The June 2014 examiner opined that the Veteran's blindness was less likely than not caused or aggravated by his service-connected TBI with headaches.  The rationale, however, only included a discussion as to why the blindness was not caused by his TBI.  There was no rationale provided for the negative opinion with respect to the Veteran's blindness being aggravated by his TBI with headaches.

Absent adequate rationale for these opinions, the Board finds that the case must again be remanded for supplemental opinions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's claims file should be forwarded to the May 2014 and June 2014 VA examiners for supplemental opinions with respect to his service-connected claim for blindness of the bilateral eyes.  If these examiners are not available, request that another appropriate examiner(s) provide the requested supplemental opinions.  It is imperative that the claims file be made available to and be reviewed by the examiners.  

The May 2014 examiner (or other appropriate examiner) is requested to furnish responses to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's blindness is proximately due to, or caused by, his service-connected generalized anxiety with dementia?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's blindness has been aggravated by his service-connected generalized anxiety with dementia?

The June 2014 examiner (or other appropriate examiner) is requested to furnish responses to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's blindness is proximately due to, or caused by, his service-connected traumatic brain injury with headaches?

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's has been aggravated by his service-connected traumatic brain injury with headaches?

Detailed reasons for the opinions should be furnished.  It is left to the examiners' discretion whether to reexamine the Veteran.  

2.  In the interest of avoiding further remand, the AOJ should review the opinion and take action as necessary to ensure that the opinion is responsive to the posed questions. 

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




